DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference Numeral “514” shown in Figure 5.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 5 and 16 are objected to because of the following informalities:
Claim 1 line 7: “analyzign the feature data” should read -- analyzing the feature data --
Claim 5 lines 1-2: “The method of claim 1 wherein the feature data wherein a second portion of the feature data” should read -- The method of claim 1 wherein a second portion of the feature data --
Claims 16 lines 1-2: “The system of claim 13 wherein the feature data wherein a second portion of the feature data” should read -- The system of claim 13 wherein a second portion of the feature data --

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action (i.e., means for obtaining, means for imaging, means for measuring, means for analyzing, and means for using in claims 7 and 13). Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (U.S. Pub. No. 2017/0140533) in view of Gough et al. (U.S. Pub. No. 2013/0190198).
method of treating a malignancy in a human subject by analyzing pseudo-projection images of cells”, Abstract) comprising:
obtaining a sample (i.e., “test system 5 includes apparatus and methods for sputum specimen collection 10”, Paragraph [0059]; “Sputum collection is typically done through spontaneous coughs in the patient's home or through induction in a clinic”, Paragraph [0060]; and “a sputum sample obtained from a subject”, Paragraph [0121]);
imaging cells to produce 3D cell images for each cell (i.e., “providing 3D imaging data for a cell contained in the sputum sample”, Paragraph [0121]);
measuring a plurality of different structural biosignatures for each cell from its 3D cell image to produce feature data (i.e., “produces isometric, sub-micron resolution 3D cell images that are then processed by automated feature extraction and classification algorithms to identify abnormal cells in sputum”, Paragraph [0028]; and “Feature measurements describe various aspects of the cell, cell nucleus, cytoplasm and cell nucleoli. In one example of a test system, 594 features are computed for each 3D cell image”, Paragraph [0093]);
analyzing the feature data by first using cancer case status as ground truth to supervise development of a classifier to test the degree to which the features discriminate between cells from normal or cancer patients (i.e., “Creation and optimization of the cell detection classifiers described above is generally referred to as “classifier training,” as the process aims to accurately diagnose cells according to a reference or ground truth. Using the classification methods described herein, cells can be classified into types including, but not limited to, normal, cancerous, and dysplastic”, Paragraph [0088]; and Paragraph [0094]);
using the analyzed feature data to develop classifiers including (i.e., Paragraph [0080]),
A) a first classifier to discriminate normal squamous cells from normal and cancer patients (i.e., “abnormal cell classifier 42 is generated by being trained to identify target cells having abnormal characteristics using classifier training methods described herein … In certain embodiments target cells include abnormal squamous cells”, Paragraph [0082]), and
C) a third classifier to discriminate normal bronchial columnar cells from normal and cancer patients (i.e., “target cells include abnormal squamous cells, adenocarcinoma cells, bronchioloalveolar carcinoma cells, abnormal neuroendocrine cells, small cell carcinoma cells, large cell carcinoma cells, lung columnar cells, tumor cells, neoplastic cells and bronchioloalveolar carcinoma cells and other cells and objects found in sputum. The abnormal cell classifier operates to identify cancerous and pre-cancerous cells”, Paragraph [0082]).
However, Nelson et al. does not explicitly disclose a second classifier to discriminate normal macrophages from normal and cancer patients.
Gough et al. teaches a second classifier to discriminate normal macrophages from normal and cancer patients (See for example, “use of the profiles to classify tissue specimens for the purposes of identifying patient medical conditions, such as tumor staging and other disease states, as well as response to treatment”, Paragraph [0090]; Paragraphs [0201] and [0207]).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Nelson et al. by incorporating the second classifier to discriminate normal macrophages from normal and cancer patients.
The suggestion/motivation for doing so would have been to identify a patient’s medical condition, such as tumor staging and other disease states, as well as response to treatment.
Therefore, it would have been obvious to combine Gough et al. with Nelson et al. to obtain the invention as specified in claim 1.

As to claim 7, Nelson et al. teaches a system for morphometric detection of malignancy associated change (MAC) (i.e., “lung dysplasia and cancer test system for analysis of a sputum sample”, Paragraph [0059]; and “several cell classification algorithms are included in the system for detection of dysplasia and other conditions”, Paragraph [0080]) comprising:
means for obtaining a sample (i.e., “test system 5 includes apparatus and methods for sputum specimen collection 10”, Paragraph [0059]; and “Sputum collection is typically done through spontaneous coughs in the patient's home or through induction in a clinic”, Paragraph [0060]);
means for imaging cells to produce 3D cell images for each cell (i.e., “cell imaging system 20 is an automated, high-resolution 3D tomographic microscope and computing system for imaging cells in flow”, Paragraph [0067]; and “The set of corrected pseudo-projections is processed using a filtered back-projection algorithm, similar to that in use in conventional X-ray CT, to compute the tomographic 3D cell reconstruction”, Paragraph [0071]);
means for measuring a plurality of different structural biosignatures for each cell from its 3D cell image to produce feature data (i.e., “The bio-signatures associated with cancer are measured on the 3D cell images and combined into a score that is used to identify those few cells that have cancer characteristics … Three-dimensional (3D) cell classification 22”, Paragraph [0060]; “three-dimensional cell images generated by the optical tomography system have high resolution, allowing precise measurements of critical features that support correct classification”, Paragraph [0090]);
means for analyzing the feature data by first using cancer case status as ground truth to supervise development of a classifier to test the degree to which the features discriminate between cells from normal or cancer patients (i.e., “Creation and optimization of the cell detection classifiers described above is generally referred to as “classifier training,” as the process aims to accurately diagnose cells according to a reference or ground truth. Using the classification methods described herein, cells can be classified into types including, but not limited to, normal, cancerous, and dysplastic”, Paragraph [0088]; and Paragraph [0094]);
means for using the analyzed feature data to develop classifiers including (i.e., Paragraph [0080]),
A) a first classifier to discriminate normal squamous cells from normal and cancer patients (i.e., “abnormal cell classifier 42 is generated by being trained to identify target cells having abnormal characteristics using classifier training methods described herein … In certain embodiments target cells include abnormal squamous cells”, Paragraph [0082]), and
C) a third classifier to discriminate normal bronchial columnar cells from normal and cancer patients (i.e., “target cells include abnormal squamous cells, adenocarcinoma cells, bronchioloalveolar carcinoma cells, abnormal neuroendocrine cells, small cell carcinoma cells, large cell carcinoma cells, lung columnar cells, tumor cells, neoplastic cells and bronchioloalveolar carcinoma cells and other cells and objects found in sputum. The abnormal cell classifier operates to identify cancerous and pre-cancerous cells”, Paragraph [0082]).
However, Nelson et al. does not explicitly disclose a second classifier to discriminate normal macrophages from normal and cancer patients.
Gough et al. teaches a second classifier to discriminate normal macrophages from normal and cancer patients (See for example, “use of the profiles to classify tissue specimens for the purposes of identifying patient medical conditions, such as tumor staging and other disease states, as well as response to treatment”, Paragraph [0090]; Paragraphs [0201] and [0207]).
Therefore, in view of Nelson et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nelson et al. by incorporating the second classifier to discriminate normal macrophages from normal and cancer patients, in order to identify a patient’s medical condition, such as tumor staging and other disease states, as well as response to treatment.

lung dysplasia and cancer test system for analysis of a sputum sample”, Paragraph [0059]; and “several cell classification algorithms are included in the system for detection of dysplasia and other conditions”, Paragraph [0080]) comprising:
means for obtaining a sample (i.e., “test system 5 includes apparatus and methods for sputum specimen collection 10”, Paragraph [0059]; and “Sputum collection is typically done through spontaneous coughs in the patient's home or through induction in a clinic”, Paragraph [0060]);
means for imaging cells to produce 3D cell images for each cell (i.e., “cell imaging system 20 is an automated, high-resolution 3D tomographic microscope and computing system for imaging cells in flow”, Paragraph [0067]; and “The set of corrected pseudo-projections is processed using a filtered back-projection algorithm, similar to that in use in conventional X-ray CT, to compute the tomographic 3D cell reconstruction”, Paragraph [0071]);
means for measuring a plurality of different structural biosignatures for each cell from its 3D cell image to produce feature data (i.e., “The bio-signatures associated with cancer are measured on the 3D cell images and combined into a score that is used to identify those few cells that have cancer characteristics … Three-dimensional (3D) cell classification 22”, Paragraph [0060]; “three-dimensional cell images generated by the optical tomography system have high resolution, allowing precise measurements of critical features that support correct classification”, Paragraph [0090]) including at least 200 morphological features derived from non-cancerous cells (i.e., “Feature measurements describe various aspects of the cell, cell nucleus, cytoplasm and cell nucleoli. In one example of a test system, 594 features are computed for each 3D cell image”, Paragraph [0093]);
means for analyzing the feature data by first using cancer case status as ground truth to supervise development of a classifier to test the degree to which the features discriminate between cells from normal or cancer patients (i.e., “Creation and optimization of the cell detection classifiers described above is generally referred to as “classifier training,” as the process aims to accurately diagnose cells according to a reference or ground truth. Using the classification methods described herein, cells can be classified into types including, but not limited to, normal, cancerous, and dysplastic”, Paragraph [0088]; and Paragraph [0094]);
means for using the analyzed feature data to develop classifiers including (i.e., Paragraph [0080]),
A) a first classifier to discriminate normal squamous cells from normal and cancer patients (i.e., “abnormal cell classifier 42 is generated by being trained to identify target cells having abnormal characteristics using classifier training methods described herein … In certain embodiments target cells include abnormal squamous cells”, Paragraph [0082]), and
C) a third classifier to discriminate normal bronchial columnar cells from normal and cancer patients (i.e., “target cells include abnormal squamous cells, adenocarcinoma cells, bronchioloalveolar carcinoma cells, abnormal neuroendocrine cells, small cell carcinoma cells, large cell carcinoma cells, lung columnar cells, tumor cells, neoplastic cells and bronchioloalveolar carcinoma cells and other cells and objects found in sputum. The abnormal cell classifier operates to identify cancerous and pre-cancerous cells”, Paragraph [0082]).
However, Nelson et al. does not explicitly disclose a second classifier to discriminate normal macrophages from normal and cancer patients.
Gough et al. teaches a second classifier to discriminate normal macrophages from normal and cancer patients (See for example, “use of the profiles to classify tissue specimens for the purposes of identifying patient medical conditions, such as tumor staging and other disease states, as well as response to treatment”, Paragraph [0090]; Paragraphs [0201] and [0207]).
Therefore, in view of Nelson et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nelson et al. by incorporating the second classifier to discriminate normal macrophages from normal and cancer patients, in order to identify a patient’s medical condition, such as tumor staging and other disease states, as well as response to treatment.

As to claims 2 and 8, Nelson et al. teaches wherein the feature data comprises at least 200 morphology features (i.e., “Feature measurements describe various aspects of the cell, cell nucleus, cytoplasm and cell nucleoli. In one example of a test system, 594 features are computed for each 3D cell image”, Paragraph [0093]).

As to claims 4, 10 and 15, Nelson et al. does not explicitly disclose wherein a first portion of the feature data is derived from macrophages from cancer patients.
Cancer is also an inflammatory process that involves the full range of the immune response. Therefore, tumors contain a combination of cancer cells at different stages of evolution, normal cells and an infiltration of the migratory immune cells such as dendritic cells, macrophages and lymphocytes. Tumor “cellular systems biology” characterization should therefore be a combination of tumor cell biomarkers and immune cell biomarkers”, Paragraph [0201]).
Therefore, in view of Gough et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nelson et al. by incorporating the first portion of the feature data is derived from macrophages from cancer patients, in order to create better stratification of individual patients for better diagnostics and treatments.

As to claims 5, 11 and 16, Nelson et al. teaches wherein a second portion of the feature data is derived from macrophages from normal patients (i.e., “classifiers for a normal cell gallery 32 identify normal cells to serve as a reference point for human identification of abnormal cells using a review station. Normal cell types may be subdivided into classes including normal squamous intermediate cells, and other normal cells including normal columnar epithelial cells, and normal macrophages”, Paragraph [0080]).

As to claims 6, 12 and 17, Nelson et al. teaches wherein the feature data is derived from non-cancerous cells (i.e., “classifiers for a normal cell gallery 32 identify normal cells to serve as a reference point for human identification of abnormal cells using a review station”, Paragraph [0080]).

Claims 3, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. in view of Gough et al. as applied to claims 1, 7 and 13 above, and further in view of Ortyn et al. (U.S. Pub. No. 2013/0201317).  The teachings of Nelson et al. and Gough et al. have been discussed above.
As to claims 3, 9 and 14, Nelson et al. and Gough et al. do not explicitly disclose wherein the feature data comprises at least 700 features.
Nelson et al. teaches the feature data comprising at least 594 features (See for example, Paragraph [0093]).
Ortyn et al. teaches feature data that comprises at least 200 image features (See for example, Paragraphs [0116]-[0118]).
Nelson et al., Gough et al. and Ortyn et al. are combinable because they are from the field of digital image processing for cell classification.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Nelson et al. and Gough et al. by incorporating the at least 200 image features to the 594 features.
The suggestion/motivation for doing so would have been to produce feature data from bright field as well as fluorescence imagery.
Therefore, it would have been obvious to combine Ortyn et al. with Nelson et al. and Gough et al. to obtain the invention as specified in claims 3, 9 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M TORRES/Examiner, Art Unit 2664